Citation Nr: 1616639	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and an increased rating in excess of 50 percent from October 28, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A hearing was held before a Decision Review Officer (DRO) in March 2010.  A transcript of the hearing is of record.  Additionally, the claim was remanded by the Board in October 2015 for updated medical records and a new VA examination.


FINDINGS OF FACT

1.  For the period prior to October 28, 2010, the Veteran's PTSD did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, difficulty in establishing and maintaining effective work and social relationships.

2.  For the period beginning on October 28, 2010, the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD for the period prior to October 28, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 50 percent for PTSD for the period beginning on October 28, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for his PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished as to the claim decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran underwent an examination to determine the nature and severity of his PTSD.  Recent treatment records were obtained.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

Procedurally, the April 2007 rating decision granted service connection for PTSD with an evaluation of 30 percent effective June 6, 2006.  A February 2009 rating decision continued the Veteran's 30 percent disability rating for his PTSD.  Thereafter, an August 2011 rating decision increased the Veteran's evaluation of PTSD to 50 percent effective October 28, 2010 and granted entitlement to individual unemployability effective October 28, 2010.  

Period Prior to October 28, 2010

A VA examination was performed in August 2006.  The Veteran denied suicidal ideation, intent or plans but did indicate in 2005 when his business was doing poorly, he figured his family would be better off without him.  But, he denied getting so far as to plan how he would harm himself.  He described himself as getting along okay with people but mentioned mood swings, irritability, anxiety and the need for sleep medication and antidepressants.  The Veteran reported the ability to maintain personal hygiene and does not have any panic attacks.  His remote memory is normal while his recent and immediate memory is mildly impaired.

Another VA examination was performed in January 2009.  At the examination, the Veteran reported feeling irritable on a daily basis and drinking heavily.  He also reported he had been married for about 39 years and gets along okay with people.  He once golfed but otherwise sits at home alone often.  He can perform all household chores with no difficulties, including personal hygiene.  The Veteran also reported symptoms of defensiveness, decreased attention and concentration as well as anxiety and stomach problems.  Judgment was fair, no evidence of hallucinations or dissociative states, no homicidal or suicidal ideations but sleep disturbances were reported.  The examiner assigned a GAF score of 57.  

The Veteran testified at a hearing before the DRO in March 2010.  The Veteran testified he does not go anywhere unless it is necessary and his wife told him he screams during the night.  Furthermore, he testified to suffering three or four nightmares a week and flashbacks during the day.  He has three friends and does not like to go out in groups of people.  When his wife makes him go out, it is two times a month.  The Veteran indicated he stays isolated at home, watching television for thirteen to fourteen hours a day with no hobbies.  He sometimes slacks on his personal hygiene and will not shower one day or shave for a week until his wife gets mad.  Furthermore, the Veteran testified to a strained marriage also caused by his PTSD symptoms.  The Veteran also testified to issues with road rage.  

The record also includes VA treatment notes from August 2006.  The treatment notation indicates the Veteran has been married for 37 years and has one daughter.  The Veteran reported he gets along okay with people but his wife would describe him as depressed.  He indicated he has mood swings, dysphoric mood, irritability, anxiety and euthymic moods.  However, he denied suicidal ideation, intent or plans.  He did mention taking sleeping medication.  He was able to maintain minimum personal hygiene but had a mildly impaired recent and immediate memory.  

For the period beginning on June 6, 2006, the Veteran's PTSD did not result in occupational and social impairment with reduced reliability and productivity.  Some sleep issues were noted but the Veteran did not experience any panic attacks or personal hygiene concerns.

Further, while strained, the Veteran maintained a marriage of about 39 years.  He also was able to get along okay with others though not preferring to go out in groups of people.  More importantly, his judgment and thinking were not shown to be impaired either.  The failure of his business appears to have been driven largely by a change in the economy.  He also suffers from multiple physical disabilities that have contributed to his present inability to work.  Thus, while the symptoms of his PTSD show impairment in his occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the totality of the evidence fails to establish that the criteria for a 50 percent rating were met.  

Period Beginning on October 28, 2010

In a letter dated on October 28, 2010, a VA readjustment counseling specialist (D.S.) indicated that there had been a drastic increase in the Veteran's overall disability level over the past few months.  He remarked that the Veteran had been forced to close his business due to the symptoms of his PTSD, which included getting into fights and arguments with customers.  He added that "recently anxiety attacks are occurring daily" and that the Veteran is "fighting daily with his spouse because of his anger and his irritability."  The Veteran is socially impaired to the point he only has two friends and suffers from road rage.  He experiences disassociated episodes at night where he will be back in Vietnam carrying on conversations with members of his unit and going out on missions.  

In another October 2010 letter C.M., LICSW, LADC diagnosed the Veteran with chronic PTSD and indicated his PTSD has negatively impacted his relationship with his family and work history.  The Veteran reported daily feelings of anxiety and depression as well as nightmares 4 to 5 times weekly and irritability throughout the day.  He also has flashbacks and startle response with hypervigilance which causes him to avoid crowds and scan for the closet exit.  He also tends to be isolated and as such he has a diminished interest in activities he previously enjoyed, such as malls, movie theaters and socializing with friends.  

Additionally, a November 2010 letter from Dr. A.M. indicated the Veteran has ongoing symptoms of PTSD including difficulty with sleep, nightmares, intrusive thoughts, being isolated and feeling detached, experiencing hyperarousal and hypervigilance.  He also has depression symptoms such as lack of motivation, fatigue, feelings of worthlessness, lack of concentration and unenthusiastic about life and living.

Another November 2010 letter from the Veteran's wife, H.S., reported the challenges she faces living with her husband.  She described the Veteran as using alcohol to escape anxiety and depression.  He has a temper which flares up when he misinterprets things and she has been afraid of him.  H.S. also reported the Veteran has trouble sleeping and talks in his sleep.

A VA examination was performed in February 2011.  The Veteran reported a good relationship with his daughter and has some neighbors that he also considers to be friends, though he reported interacting with only one or two people.  He indicated he does not like being around other people because they put him "on edge" and he fears that he will have an anger outburst that happens with little provocation.  He also seldom leaves the house and has had thoughts of suicide (plan but no intent) in the past but none since his last evaluation, due to medication management.  He is able to take care of himself and would like to own a boat and sail once again.  Normal memory was reported, along with good impulse control, good personal hygiene, intact attention and unremarkable thought process and content.  Panic attacks were noted and described as coming out of the blue and causing sweating as well as difficulty concentrating, hypervigilance and exaggerated startles response.  He was well oriented; and, there was no evidence of hallucinations or delusions.  

A more recent VA examination was performed in November 2015.  The November 2015 examiner opined the Veteran has occupational and social impairment with reduced reliability and productivity.  At the examination, the Veteran reported being married to his wife for 45 years, having ups and downs like any other married couple.  He reported they argue on a regular basis about his drinking, finances and disagreements about household tasks.  The Veteran also reported a very good relationship with his daughter whom he sees on a regular basis.  

The Veteran reported spending his free time in the yard, going to the harbor because he loves boats, working in his workshop and going out to a restaurant to eat at least once a week with his wife.  He did describe a pattern of social isolation as he has not met any new friends and has sporadic contact with 5 or 6 friends.  He does talk to his one brother on a regular basis but not his younger brother.  

The examiner noted symptoms of depressed mood, anxiety, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran was clean and casually dressed, had normal speech and thought processes, no evidence of suicidal or homicidal ideations but did indicate some mild cognitive difficulties.  There was also no evidence of auditory or visual hallucinations.  He denied hearing voices but did not that his wife would observe him talking to himself.

Additional VA treatment notations document ongoing therapy and medication regimens as appropriate.  Excessive alcohol usage on a daily basis was noted as well.  

The totality of the evidence indicates the Veteran's PTSD for this period causes occupational and social impairment with reduced reliability and productivity.  The Veteran suffers ongoing symptoms such as difficulty sleeping, nightmares, intrusive thoughts and depression.  He has issues with concertation and irritability which is documented through strained relationships with his friends and family.  Additionally, the Veteran reported experiencing panic attacks during this time period.  However, there is no medical evidence to support a finding that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The fact that he has maintained a marriage for over 30 years, socializes with a couple of friends and his daughter, despite feeling isolated and detached does not support a higher rating of 70 percent for this period.

The findings of the October 2010 letter from D.S. arguably support the assignment of a 70 percent rating.  D.S. described the symptoms of the Veteran's PTSD, which include problems with daily anxiety attacks, instances of road rage, and dissociative episodes likening to auditory hallucinations.  However, there were no reports of panic attacks in the contemporaneous report from C.M. and the November 2015 examination report notes the Veteran's specific denial of having panic attacks.  Both the February 2011 and November 2015 examinations indicated that there was no evidence of hallucinations or delusions or problems with impulse control.  Put another way, the findings made the findings made by D.S. are completely at odds with the remaining record.  Again, the totality of the evidence simply does not support the assignment of a rating of 70 percent or higher.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability ratings.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the periods at issue.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

Finally, the Board notes the Veteran is receiving individual unemployability benefits effective October 28, 2010.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has already been addressed and is not raised herein. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder and an increased rating in excess of 50 percent from October 28, 2010 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


